YARRUT, Judge.
This is a motion to dismiss an appeal from a judgment that denied Defendant’s motion to dissolve a writ of sequestration, which was issued to recover books and records allegedly belonging to Plaintiff and being held by Defendant.
The judgment appealed from is an interlocutory decree from which an appeal can not be taken, absent a showing that irreparable injury would result. LSA-C.C.P. art. 2083; Richardson v. Johnson, 114 La. 1050, 38 So. 826; Ralph’s Fleet, Inc. v. American Marine Corp., La.App., 119 So. 2d 867; General Motors Acceptance Corp. v. McCarthy, La.App., 50 So.2d 520. See 38 Tul.L.Rev. 1, 30.
There has been no showing of irreparable injury in this case and Defendant makes no claim that the property seized does not belong to Plaintiff.
Defendant urges that the writ of sequestration was issued against “the improper party” and that the judgment insofar as it denies this particular ground is a final, not an interlocutory one. This allegation that Defendant was not a proper party is similar to exceptions of no cause or right of action, the overruling of which has been held to be interlocutory and not appealable. Rapides Cent. Ry. Co. v. Missouri Pac. R. Co., 207 La. 870, 22 So.2d 200; Wilson Sporting Goods Co. v. Alwes, La.App., 17 So.2d 382.
The motion to dismiss the appeal is granted.
Motion to dismiss granted.